Citation Nr: 1745373	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

 Entitlement to an initial compensable evaluation for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

In September 2015 and June 2016, the Board remanded the issues of entitlement to an increased rating for right ear hearing loss and service connection for left ear hearing loss.  In a November 2016 rating decision, the RO established service connection for left ear hearing loss.  Thus, that issue is considered resolved.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by Level II hearing loss in each ear, at worst.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, given the award of service connection for left ear hearing loss, the Board will consider both ears when adjudicating the Veteran's increased rating claim.  In this regard, the Board notes that the rating criteria for hearing loss are adjusted when only one ear is service-connected.  38 C.F.R. § 4.85(f). 

The Veteran is seeking an initial compensable evaluation for his service-connected bilateral hearing loss.  Following review of the record, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met at any time during the period on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Additionally, 38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  However, as the evidence in this case does not establish the requisite criteria for use of Table VIA, only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran has been afforded three VA examinations during the claim period, none of which document a compensable level of bilateral hearing loss.

Specifically, during a June 2010 VA examination, an audiogram showed puretone thresholds of 5, 20, 55, and 60 decibels in the right ear and 15, 30, 60, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 35 decibels in the right ear and 41.25 decibels in the left.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 86 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a noncompensable disability rating is assigned under Table VII.

During a November 2015 VA examination, an audiogram showed puretone thresholds of 10, 25, 55, and 70 decibels in the Veteran's right ear and also 10, 25, 55, and 70 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 40 decibels in each ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears and, again, as a result, a noncompensable disability rating under Table VII.

Finally, an audiogram conducted during an October 2016 VA examination showed puretone thresholds of 15, 30, 55, and 65 decibels in the right ear and 15, 30, 55, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 41 in each ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level I hearing loss in both ears and a noncompensable disability rating under Table VII.

The audiological evaluations conducted during the VA examinations are the only evaluations of record, and the Veteran has not identified any additional, outstanding medical evidence.  Those examinations were conducted by qualified audiologists in accordance with 38 C.F.R. § 4.85(a), and the June 2010 and November 2015 VA examiners discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning, noting that the Veteran reported difficulty understanding people if there is background noise present.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board finds the VA examinations to be sufficiently in compliance with the provisions of VA regulations and affords them great probative value in determining the Veteran's level of hearing impairment.

In so finding, the Board has also considered the Veteran's complaints regarding the functional impact of his hearing loss on his daily life and occupational functioning, including his difficulty understanding individuals in the presence of background noise.  However, as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and there is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss even approaches the level of severity required to assign a compensable rating.  

Additionally, to the extent that the June 2010 VA examiner noted significant effects on occupational functioning in the form of hearing difficulty, with resulting work problems of "OTHER," the examiner did not elaborate or support those findings and the Board finds that conclusion to be generally inconsistent with other evidence of record.  In his regard, VA and private treatment notes dating from January 2011 to March 2012 show the Veteran's reports of work in farming and ranching, growing soybean and corn, but are essentially negative for any complaints, occupational or otherwise, related to hearing loss.  Nor was any hearing abnormality or communication problem due to hearing loss noted on routine physical examinations related to the head, eyes, ears, nose, or throat (HEENT or ENT).  In any event, the objective medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  

In summary, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, and the most probative evidence of record fails to demonstrate that an initial compensable rating is warranted for the Veteran's bilateral hearing loss.   Thus, the preponderance of the evidence is against his claim.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


